Case 8:19-cv-00449-CEH-JSS Document 11 Filed 03/05/19 Page 1 of 3 PageID 550




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


WAHEED NELSON,
                                                                Case No.: 8:19-cv-00449-CEH-JSS
       Plaintiff,
                                                                JUDGE: CHARLENE EDWARDS
       vs.                                                      HONEYWELL
                                                                MAGISTRATE JUDGE: JULIE S.
BOB GUALTIERI, capacity as Sheriff of                           SNEED
Pinellas County, Florida, DEPARTMENT
OF CORRECTIONS, CORIZON LLC,
MAXIM HEALTHCARE SERVICES, INC.,
MATTHEW SWICK, M.D., ALL FLORIDA
ORTHOPEDICS ASSOCIATES, P.A., and
WITCHNER BELIZAIRE, M.D.

       Defendants.

               DEFENDANT, MAXIM HEALTHCARE SERVICES, INC.’S,
                   NOTICE OF PENDENCY OF OTHER ACTIONS

       In accordance with Local Rule 1.04(d), I certify that the instant action:

 X     IS      related to pending or closed civil or criminal case(s) previously filed in this Court,
               or any other Federal or State court, or administrative agency as indicated below:

               Nelson v. Gualtieri, et al., Case No. 17-005323 (Sixth Judicial Circuit
               In And For Pinellas County, Florida) – Removed to this Court on February
               21, 2019

___ IS NOT related to any pending or closed civil or criminal case filed with this Court, or any
           other Federal or State court, or administrative agency.

     I further certify that I will serve a copy of this NOTICE OF PENDENCY OF OTHER
ACTION upon each party no later than 14 days after appearance of the party.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
Case 8:19-cv-00449-CEH-JSS Document 11 Filed 03/05/19 Page 2 of 3 PageID 551




Dated: March 5, 2019

                                       Respectfully submitted,

                                        /s/ David O. Doyle, Jr.
                                       DAVID O. DOYLE, JR., ESQUIRE
                                       Florida Bar No.: 0084964
                                       JULIE A. TYK, ESQUIRE
                                       Florida Bar No.: 0084493
                                       PEARSON, DOYLE, MOHRE & PASTIS, LLP
                                       485 N. Keller Road, Suite 401
                                       Maitland, Florida 32751
                                       Telephone: (407) 647-0090
                                       Facsimile: (407) 647-0092
                                       ddoyle@pmplaw.com
                                       jtyk@pdmplaw.com
                                       jpreston@pdmplaw.com
                                       lrover@pdmplaw.com
                                       bmorales@pdmplaw.com
                                       Counsel for Maxim Healthcare Services, Inc.




                                 CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on this 5th day of March, 2019, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system which will send a notice of

electronic filing to all counsel on the attached Service List.

                                       /s/ David O. Doyle, Jr.
                                       DAVID O. DOYLE, JR., ESQUIRE




                                                  2
Case 8:19-cv-00449-CEH-JSS Document 11 Filed 03/05/19 Page 3 of 3 PageID 552




                                 SERVICE LIST

Linda Bellomio Commons, Esquire        Attorney for Plaintiff
Law Offices of Linda Bellomio Commons,
P.A.
P. O. Box 340261
Tampa, FL 33694
lcommons@aol.com
lcommons@gmail.com
dheiser1@gmail.com

James V. Cook, Esquire                      C-Counsel for Plaintiff
Law Office of James Cook
314 West Jefferson Street
Tallahassee, FL
cookjv@gmail.com

Mindy McLaughlin, Esquire                Attorneys for Matthew Swick, M.D. & All
Gabrielle Sara Goodyear Osborne, Esquire Florida Orthopaedic Associates, P.A.
Beytin, McLaughlin, McLaughlin, O’Hara,
Bocchino & Bolin, P.A.
1706 East 11th Avenue
Tampa, FL 33605
jvbarnes@law.fla.com
gso@bmmbw.com
law-fla@outlook.com

Paul G. Rozelle, Esquire                    Attorney for Bob Gualtieri, Official
Pinellas County Sheriff                     Capacity as Sheriff of Pinellas County
General Counsel’s Office
10750 Ulmerton Road
Largo, FL 33778
prozelle@pcsonet.com
amarcott1@pcsonet.com

Gregg Toomey, Esquire                       Attorney for Corizon, LLC and Florida
The Toomey Law Firm, LLC                    Department of Corrections
The Old Robb & Stucky Building
1625 Hendry Street, Suite 203
Fort Myers, FL 33901
gat@thetoomeylawfirm.com
alr@thetoomeylawfirm.com
hms@thetoomeylawfirm.com




                                        3
